United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1319
                                   ___________

Theresa Catherynne W. Pryor-          *
Kendrick,                             *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
David Clinger, Judge; James R. Roe,   * Western District of Arkansas.
Public Defender; Chasity Clark;       *
David Skaggs, Judge,                  * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                             Submitted: February 5, 2008
                                Filed: February 12, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Theresa Pryor-Kendrick appeals the district court’s1 preservice
dismissal of her 42 U.S.C. § 1983 action. Upon de novo review, see Moore v. Sims,
200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (standard of review for dismissal

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas, now retired.
under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state claim); Redwood Vill. P’ship
v. Graham, 26 F.3d 839, 840 (8th Cir. 1994) (standard of review for determination of
absolute immunity), we conclude that dismissal was proper for the reasons stated by
the district court.

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-